Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the election filed on 09/14/2022.  
Claims 1-18 and 22 pending with claims 4-7 and 22 being withdrawn. 

Election/Restrictions
Claims 4-7 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/14/2022.
Applicant's election with traverse of Group 1 in the reply filed on 09/14/2022 is acknowledged.  The traversal is on the ground(s) that the PCT is a treaty with “unified formality, and each contracting state is restrained and mandated to follow the decisions made at PCT international stage with respect to formality”.  And further that as Unity of Invention is a formality, then each contracting state is mandated to follow the PCT’s determination (here presumably the international search authority’s determination) regarding the Unity of Invention.  Further, that as “the PCT determined that there was Unity of Invention” with regard to the pending claims of the instant application, it is respectfully submitted that pending restriction requirement should be withdrawn.  This is not found persuasive because:
1.  “the PCT” does not appear to have determined anything as far as the office can ascertain as the “the PCT” is merely a treaty and not an international search/examination authority.   
2.  Presuming the applicant means that the international search authority’s examination had determined that there was unity of invention present, the office sees no explicit determination of such on the record.  Although one may be inferred from the substantive findings, here the office reevaluates the substantive findings.  
3.  Even if the international search authority’s examiner at the international stage had determined unity of invention was present, the office makes its own substantive determinations about the scope and content of the prior art, and reevaluates the formalities which depend thereon, such as unity of invention (see unity of invention requiring a common special technical feature, a substantive determination) as well as other formalities.  Further, in this case, under the office’s claim construction standard it is plainly the case that unity of invention is not shared among the groups.  
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2022 and 03/31/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claim(s) 1, 2, 8-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0095337 published 04/28/2011) in view of Park et al (“Park 1” Park, J “Comparison of AlGaN/GaN High Electron Mobility Transistor with AlN or GaN as cap layer” E-MRS 2010 Spring Meeting Conference publication on ResearchGate available online at https://www.researchgate.net/publication/ 280028052_Comparison_of_AlGaNGaN_High_Electron_Mobility_Transistor_with_AlN_or_GaN_as_a_cap_layer as of 06/2015 pp. 1-13).
As to claim 1, Sato shows a device (see Fig. 1 incorporated in Fig. 3 in [0047]) comprising: 
a substrate (see substrate in [0030] they are making the device thereupon, see also 51 in Fig. 3); 
a channel layer disposed above the substrate (see channel layer 11 of GaN above the substrate; [0032]), the channel layer being a group III nitride not containing Al; 
a barrier layer disposed above the channel layer (see barrier layer 12 of AlGaN; [0032]), the barrier layer being a group III nitride containing Al; 
a gate electrode (gate electrode 54; [0047]) joined to the barrier layer; 
a recess (see a recess down in barrier layer 12 for 53 to be put in) defined by removing at least a portion of the barrier layer from a surface of a laminated semiconductor including the channel layer and the barrier layer (see recess forming in [0040]); and 
an ohmic electrode disposed in the recess (see ohmic electrode 20/53 formed in [0040]), the ohmic electrode being in ohmic contact with a two-dimensional electron gas layer generated in the channel layer (note this ohmic contact appears to be in contact with the 2DEG 14 in Fig. 3), 
wherein an Al composition ratio distribution of the barrier layer in a first direction perpendicular to a surface of the substrate has a maximum point at a first position (note that the Al concentration of the barrier layer 12 appears to just be intended to be just generic and has a generic maximum at some point inherently therein in an embodiment, or in a specific embodiment it appears the maximum Al is .2 in [0033] in the alternate), 
the semiconductor device comprises, in the first direction: 
a first inclined surface (see inclined surface of 13 over beside the left sidewall of 20/53) of the barrier layer, the first inclined surface being in contact with the ohmic electrode (see the first inclined surface of the barrier layer 13 up against the left sidewall of 20/53); and 
a second inclined surface of the barrier layer (see the first inclined surface of the barrier layer 12 up against the left sidewall of 20/53), the second inclined surface intersecting the first inclined surface at a first intersection point on a lower side of the first inclined surface and being in contact with the ohmic electrode (note that the first included surface of 12 intersects the first inclined surface of 13 where they meet at an intersection point between them, and finally note that the inclined surface of 12 is in contact with 20/53), 
an angle of the second inclined surface to the surface of the substrate is smaller than an angle of the first inclined surface to the surface of the substrate (note that the angle of the inclined surface of 12 with respect to the surface of 51 is smaller than an angle of the first inclined surface of 13 with respect to the surface of 51).  

However, Sato fails to show the first inclined surface being specifically of the barrier layer, and the first inclined surface specifically including the first position (this being due to the second inclined surface being the side surface of GaN acting as a cap layer and not being a suitable material, like AlN, to further act as part of an overall barrier/carrier supply layer structure such that “the first position” then becomes a position up in the AlN layer where the Al concentration is maximum) and fails to show the intersection point being an intersection line that extends a finite amount in the page (that is to say, the place where the sidewalls of 13 and 12 meet is shown just as a point in the 2dimensional view as opposed to a intersection line going into the page a finite amount, and further even as it might fairly be found that the reference implies an embodiment with there being a finite amount of into the page depth to Fig. 1 and 3, as it is not explicit the office will not find it be present in the reference for now), and finally Sato fails to show a second position that is a position of the first intersection line in the first direction is lower than the first position (this being because 13 is not made of a material like AlN thus allowing the vertical position of the intersection point/line between the surfaces of 13 and 12 to be lower than the “first position” where the Al concentration is maxed in the barrier layer).  
.  
Park 1 shows forming a cap layer of AlN material (see the cap material of AlN material type in the embodiment in the lower section of page 9’s illustration) in a device which has its parts extend “into the third dimension” a finite amount (see the device in the lower section of page 9 extending into the page some a finite amount).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the device dimensions extending into the page a finite amount and AlN material type for a layer as taught by Park 1 to have made the material type for layer 13 in Sato be AlN with the motivation of trying to raise the 2DEG concentration (note that using AlN for a cap layer gives a little boost to the 2DEG concentration as shown in page 7, as well as having good passivation) and then to make a real life embodiment of a device that will exist in three dimensional reality (note the extension of the device in the third dimension is to make a device in real life three dimensions).  

After the cap layer is made of AlN, in the combination above, the office notes the AlN cap layer will then be acting as the top part of the barrier layer overall which will then be redesignated as 12+13 (as now there is AlGaN for 12 originally and 13 is now AlN in the combination above).  The office also notes that when the combination above makes the device extend a finite amount into the page the “first intersection point” noted above, will become a “first intersection line” into the page of Sato a bit.  The office also notes that once the combination above is made the device will be one where the first inclined surface (the surface of 13 now made of AlN in the combination above) will be specifically of the barrier layer (the barrier layer now having 12+13 acting as the barrier layer overall), and the first inclined surface specifically including the first position (the first inclined surface of 13 next to 20/53 will be including the “first position” which will now be up in maximum point of the Al concentration’s distribution will be maximum at 100% in the AlN of layer 13).   And finally the office notes that after the combination above there will be a second position that is a position of the first intersection line in the first direction is lower than the first position (that is to say, as the “first position” will now be up in the layer 13, here designated as 2nm up the vertical extent of 13’s total 50 nm thickness in [0032], there will now be a second position that is a position of the first intersection line in the combination above where 12 meets 13, in the vertical direction which will be lower than the first direction).  


As to claim 2, Sato as modified by Park above shows the device wherein a distance between the first position and the second position is greater than 0.5 nm and less than or equal to 4 nm (here the office notes that the vertical distance between the first position and the second position is 2 nm as it is the vertical distance from the point at the interface between the surface of 12 with the surface of 13 and then up to the vertical positioning of the designated first position above which is 2 nm up).  

As to claim 8, Sato as modified by Park above, shows the device wherein the barrier layer includes an AlN layer (see the AlN material brought in from Park above), and the first position is located within a range defined by a thickness of the AlN layer in the first direction (note the first position as designated in the grounds of rejection above being located within a range defined by the thickness of the AlN material brought in from Park for the cap layer acting as the top of the barrier layer above).  

As to claim 9, Sato as modified by Park above, shows the device wherein an Al composition ratio of the barrier layer at the first position is greater than or equal to 90% (see the composition ratio of the AlN material brought in from Park being 100% at the first position designated above).  

As to claim 10, Sato as modified by Park above, shows the device wherein in the first direction, a distance between the first position and a bottom position of the barrier layer is less than or equal to 10% of a thickness of the barrier layer (the office here notes that the first position is designated at 2nm above the interface between 12 and 13 and the office will note here that the total thickness of the barrier layer will be 40+50=90 nm in [0032] of Sato and the office will then designate a non-total distance between the first position and a bottom position of the barrier layer of 2 nm which will be less than or equal to 10% of the total thickness of the barrier layer which will be layers 12+13 designated together as acting as the overall barrier layer).  

As to claim 11, Sato as modified by Park above, shows the device further comprising: a third inclined surface of the channel layer (see the sidewall of 11 abutting 20/53 just below the sidewall of 12 which was discussed above), the third inclined surface intersecting the second inclined surface at a second intersection line on a lower side of the second inclined surface (note when the device is slightly extended in the into the page direction as in the combination above the intersecting point will become a second intersection line where the surface of 11 abutting 20 intersects with the surface of 12 abutting 20 on the lower side thereof), and being in contact with the ohmic electrode (note the sidewall of 11 discussed just above is abutting 20/53), wherein the angle of the second inclined surface to the surface of the substrate is smaller than an angle of the third inclined surface to the surface of the substrate (note that the depicted second inclined surface’s angle with respect to the surface of the substrate is smaller than an angle depicted for the third inclined surface with respect to the surface of the substrate; [0036]).  

As to claim 12, Sato as modified by Park above, shows the device further comprising: a third inclined surface of the channel layer (see the sidewall of 11 abutting 20/53 just below the sidewall of 12 which was discussed above), the third inclined surface intersecting the second inclined surface at a second intersection line on a lower side of the second inclined surface (note when the device is slightly extended in the into the page direction as in the combination above the intersecting point will become a second intersection line where the surface of 11 abutting 20 intersects with the surface of 12 abutting 20 on the lower side thereof), and being in contact with the ohmic electrode (note the sidewall of 11 discussed just above is abutting 20/53), wherein an angle of the third inclined surface to the surface of the substrate is smaller than the angle of the first inclined surface to the surface of the substrate (note the angle shown in Fig. 1 shows the angle of the third inclined surface being very low out towards the right side of Fig. 1 as compared to the much steeper angle of the first inclined surface, both angles being taken with respect to the surface of the substrate).  

As to claim 13, Sato as modified by Park above, shows the device wherein the angle of the first inclined surface to the surface of the substrate is less than 90 degrees (see the inclined surface of 13 being less than 90 degrees; [0036]).  

As to claim 15, Sato as modified by Park above, shows the device wherein the angle of the second inclined surface to the surface of the substrate is less than or equal to 5 degrees (note the reference here is found to reasonably disclose an embodiment of 5 degrees for the phi angle in this context as it would be immediately envisaged by one of skill in the art reading the reference from the larger range here setting forth actual values for real life embodiments; [0036]).  

As to claim 16, Sato as modified by Park above, shows the device wherein in the first direction, a distance between the first position and a bottom position of the recess is greater than or equal to 1 nm and less than or equal to 10 nm (the office notes that the first position as designated above will be 2nm from the interface of 12 with 13 and the office will here designate a non-total distance downwards between the first position and a bottom position of the recess of just 10 nm, with the office noting that the layer 12 itself has a total thickness of 40 nm).  


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0095337 published 04/28/2011) in view of Park et al (“Park 1” Park, J “Comparison of AlGaN/GaN High Electron Mobility Transistor with AlN or GaN as cap layer” E-MRS 2010 Spring Meeting Conference publication on ResearchGate available online at https://www.researchgate.net/publication/ 280028052_Comparison_of_AlGaNGaN_High_Electron_Mobility_Transistor_with_AlN_or_GaN_as_a_cap_layer as of 06/2015 pp. 1-13), further in view of Hoshino et al. (“Hoshino” Hoshino, T. “Electron mobility calculation for two-dimensional electron gas in InN/GaN digital alloy channel high electron mobility transistors” Jap. Jour. Of App. Phys. 58 05/14/2019 pp. SCCD10-1 through SCCD101-6).  
As to claim 17, Sato as modified by Park 1 shows the device above but fails to show the device being one wherein a <0001> direction of a semiconductor crystal configuring the channel layer is the first direction.  

Hoshino describes making a device wherein a <0001> direction of a semiconductor crystal configured a channel layer is a first direction (note the <0001> crystal direction of the material in the channel layer is in the up direction; Fig. 1 and description of the first paragraph of Section 2 Theory on the first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have used the material with <0001> crystal direction for a channel layer as Hoshino describes to make the channel layer in Sato as previously modified by Park 1 above with the motivation of attempting to allow for selective increasing of the electron mobility and tailoring thereof (see increasing the electron mobility by increasing the In concentration in the overall channel layer; abstract).  


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0095337 published 04/28/2011) in view of Park et al (“Park 1” Park, J “Comparison of AlGaN/GaN High Electron Mobility Transistor with AlN or GaN as cap layer” E-MRS 2010 Spring Meeting Conference publication on ResearchGate available online at https://www.researchgate.net/publication/ 280028052_Comparison_of_AlGaNGaN_High_Electron_Mobility_Transistor_with_AlN_or_GaN_as_a_cap_layer as of 06/2015 pp. 1-13), further in view of Ishida et al. (“Ishida” US 2007/0057290 published 03/15/2007).  
As to claim 18, Sato as modified by Park above show the device above, but fails to show the device being one wherein an extending direction of the gate electrode in a plan view of the substrate is a <11-20> direction of a semiconductor crystal configuring the channel layer explicitly (although the office notes that the layer itself appears to be likely to have such a <11-20> direction inherently as being made of GaN, and the claim is loosely drafted such that the “extending direction” of the gate can be any direction the gate extends in, even in a plan view, here the office will find that this is not explicitly shown for now).  

Ishida shows a device with the crystal of the channel layer having the (11-20) plane as the top surface (see [0056] describing using the plane (11-20) as the top surface for the channel layer and here the office notes that this crystal should likewise include a family of directions <11-20> as a result).    

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the crystal orientation taught by Ishida to have made the crystal material for the channel layer in Sato as modified by Park above, with the motivation of using a real life crystal orientation for the channel material to make a real life device (note Sato leaves their crystal orientation generic, and Ishida suggests one for making real life channel layers for real life devices).  

The office then notes that the gate electrode in the Sato device as modified by Park and Ishida above extends in a direction along the <11-20> family of directions, even in a plan view.  


Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
As to claim 3, the office notes that the prior art of record fails to show the limitations:  “wherein in a plan view of the substrate: the first intersection line includes three or more recess portions each being recessed toward a first inclined surface side in a second direction in which the first inclined surface and the second inclined surface are arranged; and the three or more recess portions are irregularly arranged in a third direction that is an extending direction of the first intersection line” in the context of the parent claim.  The office notes that references like the primary reference used above as well as 2012/0248500 (US) are considered to be some of the closest art of record.  However the office notes that there does not appear to be any art of record that shows this specific setup of parts in the plan view.  Further there does not appear to be any art available that would suggest a reasonably obvious combination to be made to address all limitations under 35 U.S.C 103.  Thus the office finds the claim to not be anticipated and further finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claim 14, the office notes that the prior art of record fails to show the limitations:  “the second inclined surface is a semi-polar plane of a semiconductor crystal configuring the barrier layer” in the context of the parent claim.  The office notes that references like the primary reference used above as well as 2012/0248500 (US) are considered to be some of the closest art of record.  However the office notes that there does not appear to be any art of record that shows this specific setup of the second inclined surface being a semi-polar plane of a semiconductor crystal configuring the barrier layer.  Further there does not appear to be any art available that would suggest a reasonably obvious combination to be made to address all limitations under 35 U.S.C 103.  Thus the office finds the claim to not be anticipated and further finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891